Exhibit 10.2

Execution Version

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT, dated as of January 1, 2020 (this “Agreement”), by
and between Intrexon Corporation, a Virginia corporation (the “Company”), and TS
Biotechnology Holdings, LLC, a Virginia limited liability company
(“Subscriber”).

Background

A.    Concurrently with the execution and delivery of this Agreement, the
Company and Subscriber are entering into that certain Stock and Asset Purchase
Agreement, dated as of the date hereof (the “SAPA”).

B.    Subscriber desires to subscribe for and purchase from the Company, and the
Company desires to issue to Subscriber, the Subscriber Shares (as defined
below).

Agreement

Accordingly, intending to be legally bound, the parties hereby agree as follows:

ARTICLE I

Subscription; Closing

Section 1.01    Issuance and Subscription.

(a)    On the terms and subject to the conditions hereof, at the Closing, the
Company shall issue, transfer and deliver, or cause to be issued, transferred
and delivered, to Subscriber, and Subscriber hereby subscribes for and shall
purchase from the Company, the Subscriber Shares, free and clear of any Liens
(other than any restrictions on transfer under applicable Laws), for the Shares
Purchase Price, payable as set forth in Section 1.03. At or before the Closing,
each party shall deliver to the other party any documents that may be reasonably
requested by such other party to effect the issuance of the Subscriber Shares by
the Company to Subscriber (the “Issuance” and, together with the other
transactions expressly contemplated by Sections 1.03 and 1.04 of this Agreement,
the “Transactions”).

(b)    As used herein:

(i)    “Per Share Purchase Price” means a price equal to the volume weighted
average price as calculated at market close on Bloomberg of the publicly traded
Company Shares listed on the Nasdaq Global Select Market on the five consecutive
days on which the Nasdaq Global Select Market is open for trading immediately
following the second Business Day after January 14, 2020, rounded to the nearest
whole cent (such period, the “Purchase Price Calculation Period”).

(ii)    “Shares Purchase Price” means an amount equal to the difference between
(A) $88,000,000 and (B) the Closing Purchase Price (as defined in the SAPA) or,
if the SAPA is terminated by the Company pursuant to Section 6.01(e) of the
SAPA, the net cash proceeds that the Company or any of its Subsidiaries is
entitled to receive pursuant to the applicable Alternative Sale Agreement (as
defined in the SAPA); provided that the Shares Purchase Price shall not exceed
$35,000,000.



--------------------------------------------------------------------------------

(iii)    “Subscriber Shares” means a number of Company Shares, rounded to the
nearest whole share, equal to the Shares Purchase Price divided by the Per Share
Purchase Price; provided that the Subscriber Shares shall not exceed 19.9% of
the outstanding Company Shares or voting power of the Company Shares.

Section 1.02    Closing. The closing of the Issuance (the “Closing”) shall take
place at the offices of Sidley Austin LLP, 787 Seventh Avenue, New York, New
York 10019, commencing at 10:00 a.m., Eastern Standard Time, on the later of the
date of (i) the SAPA Closing, (ii) a closing under an Alternative Sale Agreement
and (iii) the second Business Day after the end of the Purchase Price
Calculation Period (the “Closing Date”).

Section 1.03    Transactions To Be Effected at the Closing. On the terms and
subject to the conditions set forth in this Agreement, at the Closing:

(a)    the Company shall deliver to Subscriber a certificate representing the
Subscriber Shares;

(b)    the Subscriber shall deliver to the Company a properly completed Internal
Revenue Service Form W-9; and

(c)    Subscriber shall deliver to the Company the Shares Purchase Price, by
wire transfer of immediately available funds to a bank account designated in
writing by the Company at least one Business Day prior to the Closing Date.

Section 1.04    Transactions to Be Effected after the Closing. Each of the
parties shall use all commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate
with the other party in doing, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
Issuance and the other Transactions, and in the case of the Company, to provide
to Subscriber all the benefits reasonably contemplated thereby.

ARTICLE II

Representations and Warranties

Relating to the Company and the Subscriber Shares

The Company hereby represents and warrants to Subscriber, as of the date hereof
and as of the Closing Date, as follows:

Section 2.01    Organization, Standing and Power. The Company is duly organized,
validly existing and in good standing under the Laws of the Commonwealth of
Virginia and has full corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as currently conducted.

 

2



--------------------------------------------------------------------------------

Section 2.02    Authority; Execution and Delivery; Enforceability. The Company
has full corporate power and authority to execute this Agreement and to
consummate the Transactions. The execution and delivery by the Company of this
Agreement and the consummation by the Company of the Transactions have been duly
authorized by all necessary corporate action. The Company has duly executed and
delivered this Agreement, and this Agreement constitutes a legal, valid and
binding obligation, enforceable against the Company in accordance with its
terms, except as limited by applicable Laws affecting the enforcement of
creditors’ rights generally or by general equitable principles. The Subscriber
Shares, when issued, shall be duly authorized, validly issued, fully paid and
non-assessable. Assuming Subscriber has the requisite power and authority to be
the lawful owner of such Subscriber Shares, upon Closing, good and valid title
to the Subscriber Shares will pass to Subscriber, free and clear of any Liens
(other than those arising out of agreements of Subscriber or its Affiliates
other than this Agreement).

Section 2.03    No Conflicts; Consents. The execution and delivery by the
Company hereof do not, and the consummation of the Transactions and compliance
by the Company with the terms hereof will not, contravene, conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, any provision of (i) the articles of incorporation or bylaws of
the Company, (ii) any contract, lease, license, indenture, agreement, commitment
or other legally binding arrangement (a “Contract”) to which the Company is a
party or by which any of its properties or assets is bound or (iii) any Judgment
or Law applicable to the Company or its properties or assets. No consent,
approval, waiver, license, permit, franchise, authorization or Judgment
(“Consent”) of, or registration, declaration, notice, report, submission or
other filing (“Filing”) with, any government or any arbitrator, tribunal or
court of competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality (in each case whether Federal, state,
local, foreign, international or multinational) (a “Governmental Entity”) is
required to be obtained or made by or with respect to the Company in connection
with the execution, delivery and performance hereof or the consummation of the
Transactions, other than (i) Filings and Consents under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”), (ii) such Filings and
Consents as may be required solely by reason of Subscriber’s (as opposed to any
other third party’s) participation in the Transactions, and (iii) such Filings
as may be required pursuant to the Exchange Act.

ARTICLE III

Representations and Warranties of Subscriber

Subscriber hereby represents and warrants to the Company, as of the date hereof
and as of the Closing Date, as follows:

Section 3.01    Organization, Standing and Power. Subscriber is duly organized,
validly existing and in good standing under the Laws of the Commonwealth of
Virginia and has full limited liability company power and authority and
possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to carry on its business as presently conducted.

Section 3.02    Authority; Execution and Delivery; and Enforceability.
Subscriber has full limited liability company power and authority to execute
this Agreement and to consummate the

 

3



--------------------------------------------------------------------------------

Transactions. The execution and delivery by Subscriber hereof and the
consummation by Subscriber of the Transactions have been duly authorized by all
necessary limited liability company action. Subscriber has duly executed and
delivered this Agreement, and this Agreement constitutes, a legal, valid and
binding obligation, enforceable against the Company in accordance with its
terms, except as limited by Laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.

Section 3.03    No Conflicts; Consents. The execution and delivery by Subscriber
hereof do not, and the consummation of the Transactions and compliance by
Subscriber with the terms hereof will not contravene, conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, any provision of (i) the certificate of formation or limited
liability company agreement (or comparable documents) of Subscriber or any of
its Subsidiaries, (ii) any Contract to which Subscriber or any of its
Subsidiaries is a party or by which any of their respective properties or assets
is bound or (iii) any Judgment or Law applicable to Subscriber or any of its
Subsidiaries or their respective properties or assets. No Consent of or Filing
with any Governmental Entity is required to be obtained or made by or with
respect to Subscriber or any of its Subsidiaries in connection with the
execution, delivery and performance hereof or the consummation of the
Transactions, other than such Filings as may be required pursuant to Sections 13
and 16 of the Exchange Act.

Section 3.04    Securities Act. The Subscriber Shares purchased by Subscriber
pursuant hereto are being acquired for its own account, for investment only and
not with a view to any public distribution thereof in violation of any of the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”). Subscriber is an “accredited investor” within the meaning of
Regulation D, Rule 501(a), promulgated by the U.S. Securities and Exchange
Commission under the Securities Act, and shall submit to the Company such
further assurances of such status as may be reasonably requested by the Company.

Section 3.05    No Solicitation. Subscriber acknowledges that neither the
Company nor any other Person offered to sell the Subscriber Shares to it by
means of any form of general solicitation or advertising, including but not
limited to: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio or (ii) any seminar or meeting whose attendees were invited
by any general solicitation or general advertising.

Section 3.06    Investigation and Non-Reliance of Subscriber; No Additional
Representations. Subscriber acknowledges and agrees that (i) the Company has not
made any representation or warranty, express or implied, as to the Company, the
Company’s business, the Subscriber Shares, or the accuracy or completeness of
any information regarding the Company, the Company’s business or the Subscriber
Shares, except as expressly set forth in Article II, (ii) Subscriber has not
relied on any representation or warranty from the Company or any other Person
acting on behalf of the Company in determining to enter into this Agreement,
except as expressly set forth in Article II, (iii) no officer, director,
manager, shareholder, agent, Affiliate, advisor, representative or employee of
the Company or any other Person has any authority, express or implied, to make
any representation, warranty or agreement on behalf of the Company not
specifically set forth in Article II, (iv) the Company has no obligation to
disclose any information regarding the Company, the Company’s business or the
Subscriber Shares, and (v) neither the

 

4



--------------------------------------------------------------------------------

Company nor any other Person acting on behalf of the Company shall have or be
subject to any liability to Subscriber resulting from the distribution to
Subscriber, or Subscriber’s use of, any information regarding the Company, the
Company’s business or the Subscriber Shares. Without limiting the generality of
the foregoing, Subscriber acknowledges that neither the Company nor any other
Person acting on behalf of the Company has made any representation or warranty,
express or implied, as to any financial projections, forecasts, cost estimates
and other predictions relating to the Company, the Company’s business or the
Subscriber Shares or as to the probable success or profitability of the Company,
the Company’s business or the Subscriber Shares. Subscriber acknowledges that it
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby, that its purchase of the Subscriber Shares is speculative and Subscriber
may lose its investment therein, and that Subscriber can bear the economic risk
and loss of its investment in the Subscriber Shares.

Section 3.07    Legends. Subscriber understands and agrees that the offering and
sale of the Subscriber Shares will not be registered, and any book-entry
statements evidencing the Subscriber Shares may bear the following legend (or
substantially similar legend) and such other legends as may be required by
applicable Laws or under the Company’s organizational documents:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH
SECURITIES UNDER THE ACT OR UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

ARTICLE IV

Covenants

Section 4.01    Reasonable Efforts.

(a)    Upon the terms and subject to the conditions set forth in this Agreement,
each of the parties shall use all commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Transactions, including obtaining of all necessary actions or
nonactions, and Consent from Governmental Entities and the making of all
necessary Filings (including Filings with Governmental Entities, if any) and the
taking of all commercially reasonable steps as may be necessary to obtain a
Consent from, or to avoid a Proceeding by, any Governmental Entity.
Notwithstanding anything to the contrary in this Section 4.01, Subscriber shall
not be required to license, divest, dispose of or hold separate any assets or
businesses of either party or any of their respective Subsidiaries and
Affiliates or otherwise take or commit to take any action that limits its
freedom of action with respect to, or its ability to retain, any of the assets
or businesses of Subscriber or the Company or any of their respective Affiliates
or Subsidiaries, or

 

5



--------------------------------------------------------------------------------

that would otherwise have a material adverse effect on Subscriber. Except as
otherwise permitted under this Agreement, Subscriber shall not (and shall cause
its Subsidiaries and Affiliates not to) take or agree to take any action that
would be reasonably likely to prevent or materially delay the Closing.

(b)    Before the Closing, each party hereto shall, and shall cause its
Affiliates to, use all commercially reasonable efforts to obtain, and to
cooperate in obtaining, all Consents from third parties necessary or appropriate
to permit the consummation of the Transactions; provided, however, that the
parties shall not be required to pay or commit to pay any amount to (or incur
any obligation in favor of) any Person from whom any such Consent may be
required (other than customary Filing fees payable to Governmental Entities,
which shall be shared evenly between Subscriber and the Company, and nominal
Filing or application fees payable to other third parties) and no party shall be
required to agree to any conditions or restrictions imposed by any third party
that, individually or in the aggregate, in the judgment of such party, would
materially impair (or would reasonably be expected to materially impair) the
ability of such party to consummate the Transactions. The Company shall not have
any liability whatsoever to Subscriber arising out of or relating to the failure
to obtain any Consents that may be required in connection with the Transactions
or because of the termination of any Contract as a result thereof. Subscriber
acknowledges that no representation, warranty or covenant of the Company
contained herein shall be breached or deemed breached, and no condition shall be
deemed not satisfied, as a result of (i) the failure to obtain any such Consent,
(ii) any such termination or (iii) any Proceeding commenced or threatened by or
on behalf of any Person arising out of or relating to the failure to obtain any
such Consent or any such termination.

(c)    Without limiting the generality of the foregoing, each of the Company and
Subscriber shall as promptly as practicable, but in no event later than five
Business Days following the execution and delivery hereof, file with the United
States Federal Trade Commission (the “FTC”) and the Antitrust Division of the
United States Department of Justice (the “DOJ”) the notification and report
form, if any, required for the Transactions. Any such notification and report
form and other Filings shall be in substantial compliance with the requirements
of the HSR Act. The Company and Subscriber shall furnish to the other such
necessary information and reasonable assistance as the other may request in
connection with its preparation of any Filing or submission that is necessary
under the HSR Act. The Company and Subscriber shall keep each other apprised of
the status of any communications with and any inquiries or requests for
additional information from, the FTC, the DOJ and any other Governmental Entity
and shall comply promptly with any such inquiry or request and shall promptly
provide any supplemental information requested in connection with the Filings
made hereunder pursuant to the HSR Act. Any such supplemental information shall
be in substantial compliance with the requirements of the HSR Act. Without
limiting the generality of the foregoing, Subscriber shall, and shall cause its
Subsidiaries and its ultimate parent entity (as defined in or for purposes of
the HSR Act) to, use its commercially reasonable best efforts to take, or cause
to be taken, all actions and do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective the Transactions and to
enable the Closing to occur as soon as reasonably possible (and in any event no
later than the Outside Date), including taking all reasonable action to resolve
such objections, if any. Notwithstanding the foregoing, Subscriber shall not be
required to contest any action, whether initiated by the FTC, DOJ, state
antitrust enforcement authorities, competition authorities of any other nation
or other jurisdiction or any other Governmental Entity or Person, and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order that restricts, prevents or prohibits the consummation of the
Transactions.

 

6



--------------------------------------------------------------------------------

(d)    Subject to Laws relating to the sharing of information, the Company and
Subscriber shall have the right to review in advance, and to the extent
practicable each will consult the other on, all the information relating to the
Company or Subscriber the case may be, and any of their respective Affiliates or
other related Persons, that appear in any Filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
Transactions

ARTICLE V

Conditions Precedent

Section 5.01    Antitrust. Any waiting period (and any extension thereof)
applicable to the Transactions under the HSR Act shall have been terminated or
shall have expired.

ARTICLE VI

General Provisions

Section 6.01    Survival. The representations, warranties and covenants
contained in this Agreement shall survive the Closing and the delivery of the
Subscriber Shares.

Section 6.02    Amendments and Waivers. This Agreement may not be amended,
except by an instrument in writing signed on behalf of each of the parties
hereto. A party hereto may waive only by an instrument in writing compliance by
the other party hereto with any term or provision hereof that such other party
was or is obligated to comply with or perform. No delay or omission by either
party hereto to exercise any right or power under this Agreement or pursuant to
Law shall impair such right or power or be construed as a waiver thereof. A
waiver by either party of any representation, warranty, covenant or condition
shall not be construed to be a waiver of any succeeding breach of any other
representation, warranty, covenant or condition.

Section 6.03    Expenses; Transfer Taxes.

(a)    Except as otherwise expressly set forth in Section 6.03(b), all costs and
expenses incurred in connection with this Agreement and the Transactions shall
be paid by the party incurring such expense.

(b)    All real property transfer or gains tax, sales tax, use tax, stamp tax,
stock transfer tax or other similar tax applicable to the transfer of the
Subscriber Shares, if any, shall be paid by Subscriber. Each party shall use all
commercially reasonable efforts to avail itself of any available exemptions from
any such taxes or fees, and to cooperate with the other party in providing any
information and documentation that may be necessary to obtain such exemptions.

Section 6.04    Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by either party (including by
operation of Law in connection with a merger or consolidation of such party)
without the prior written consent of the other party hereto;

 

7



--------------------------------------------------------------------------------

provided that Subscriber may assign its rights hereunder to one or more of its
Affiliates who agree to be bound hereby, provided that any such assignment shall
not relieve Subscriber from any of its obligations hereunder. Any attempted
assignment in violation of this Section 6.04 shall be void.

Section 6.05    No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.

Section 6.06    Notices. All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or overnight courier service and shall be deemed given when
received, as follows:

(i)      if to Subscriber:

c/o Third Security, LLC

The Governor Tyler,

1881 Grove Ave,

Radford, Virginia 24141

Attention:        Legal Department

with a copy, which shall not constitute notice, to:

Troutman Sanders LLP

1001 Haxall Point

Richmond, Virginia 23219

Attention:        John Owen Gwathmey

Email:              johnowen.gwathmey@troutman.com

(ii)     if to the Company:

Intrexon Corporation

202374 Seneca Meadows Parkway,

Germantown, Maryland 20876

Attention:        Donald P. Lehr

with a copy, which shall not constitute notice, to:

Sidley Austin LLP

787 7th Avenue

New York, New York 10019

Attention:        Scott M. Freeman

Email:              sfreeman@sidley.com

 

8



--------------------------------------------------------------------------------

with a further copy, which shall not constitute notice, to:

Hogan Lovells US LLP

100 International Drive, Suite 2000

Baltimore, Maryland 21202

Attention:        William I. Intner

Email:              william.intner@hoganlovells.com

Section 6.07    Interpretation; Certain Definitions.

(a)    The headings contained herein are for reference purposes only and shall
not affect in any way the meaning or interpretation hereof. When a reference is
made herein to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated. Any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns. For all purposes of this Agreement, unless otherwise
specified herein, (i) “or” shall be construed in the inclusive sense of
“and/or”; (ii) words (including capitalized terms defined herein) in the
singular shall be construed to include the plural and vice versa and words
(including capitalized terms defined herein) of one gender shall be construed to
include the other gender, each as the context requires; (iii) the terms “hereof”
and “herein” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
(iv) all references herein to “$” or dollars shall refer to United States
dollars. Any cause of action for breach of any representation or warranty
contained herein shall accrue, and the statute of limitations period shall begin
to run, on the Closing Date. Any cause of action for breach of any covenant
contained herein shall accrue, and the statute of limitations period shall begin
to run, when the breach first occurs.

(b)    For all purposes hereof:

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person; provided however that neither Randal J.
Kirk, nor Subscriber nor any Person controlled by either of Randal J. Kirk or
Subscriber, other than the Company and its Subsidiaries, shall be deemed to be
an Affiliate of the Company. For purposes of this definition, the term “control”
(including its correlative meanings “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

“Agreement” is defined in the preamble.

“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by Law to close in The City of New York, New York.

“Chosen Court” is defined in Section 6.12.

 

9



--------------------------------------------------------------------------------

“Closing” is defined in Section 1.02.

“Closing Date” is defined in Section 1.02.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” is defined in the preamble.

“Company Shares” means shares of common stock, no par value per share, of the
Company.

“Consent” is defined in Section 2.03.

“Contract” is defined in Section 2.03.

“Covered Claim” is defined in Section 6.13.

“DOJ” is defined in Section 4.01(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing” is defined in Section 2.03.

“FTC” is defined in Section 4.01(a).

“Governmental Entity” is defined in Section 2.03.

“HSR Act” is defined in Section 2.03.

“including” means “including, without limiting the generality of the foregoing”.

“Issuance” is defined in Section 1.01(a).

“Judgment” means any judgment, order, decree, award, ruling, decision, verdict,
subpoena, injunction or settlement entered, issued, made or rendered by any
Governmental Entity (in each case whether temporary, preliminary or permanent).

“Law” means any Federal, state, local, foreign, international or multinational
treaty, constitution, statute or other law, ordinance, rule or regulation.

“Lien” means any mortgage, lien, security interest, pledge, equitable interest,
charge, conditional sale or other title retention agreement, right of first
refusal, hypothecation, option, warrant, claim or encumbrance of any kind.

“Per Share Purchase Price” is defined in Section 1.01(b).

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

 

10



--------------------------------------------------------------------------------

“Proceeding” means any suit, action or proceeding (in each case, whether civil
or criminal) commenced, brought, conducted or heard by or before any
Governmental Entity.

“Purchase Price Calculation Period” is defined in Section 1.01(b).

“SAPA” is defined in the Background.

“SAPA Closing” means the earlier of the date of the Closing (as defined in the
SAPA) or the closing under an Alternative Sale Agreement (as defined in the
SAPA).

“Securities Act” is defined in Section 3.04.

“Shares Purchase Price” is defined in Section 1.01(b).

“Subscriber” is defined in the preamble.

“Subscriber Shares” is defined in Section 1.01(b).

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which is owned, directly or indirectly, by such first Person
or by another Subsidiary of such first Person).

“Transactions” is defined in Section 1.01(a).

Section 6.08    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party.

Section 6.09    Entire Agreement. This Agreement and the SAPA contain the entire
agreement of the parties with respect to the Transactions and supersede all
prior agreements between the parties with respect to the Transactions. The
parties hereto have voluntarily agreed to define their rights, liabilities and
obligations with respect to the Transactions exclusively in contract pursuant to
the express terms and provisions of this Agreement; and the parties hereto
expressly disclaim that they are owed any duties or are entitled to any remedies
not expressly set forth in this Agreement. Except in the case of intentional
breach or actual fraud, the sole and exclusive remedies for any breach of the
terms and provisions of this Agreement (including any representations and
warranties set forth herein, made in connection herewith or as an inducement to
enter into this Agreement) or any claim or cause of action otherwise arising out
of or related to the Transactions shall be those remedies available at law or in
equity for breach of contract only (as such contractual remedies have been
further limited or excluded pursuant to the express terms of this Agreement);
and the parties hereby agree that no party hereto shall have any remedies or
cause of action (whether in contract or in tort) for any statements,
communications, disclosures, failures to disclose, representations or warranties
not set forth in this Agreement. Nothing in this Agreement shall be construed to
limit any remedy available to Subscriber or the Company at law or in equity for
any intentional breach of this Agreement or actual fraud by the other party.

 

11



--------------------------------------------------------------------------------

Section 6.10    Severability. If any provision hereof (or any portion thereof)
or the application of any such provision (or any portion thereof) to any Person
or circumstance shall be held invalid, illegal or unenforceable in any respect
by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances.

Section 6.11    Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. Any requirements for the
securing or posting of any bond in connection with such remedy are waived. Each
of the parties hereby irrevocably waives, and agrees not to assert or attempt to
assert, by way of motion or other request for leave from the court, as a
defense, counterclaim or otherwise, in any Proceeding involving a Covered Claim,
any claim or argument that there is an adequate remedy at law or that an award
of specific performance is not otherwise an available or appropriate remedy.

Section 6.12    Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Eastern
District of Virginia, Alexandria Division or, in the event such court lacks
jurisdiction, the Circuit Court of the County of Fairfax, Virginia, for the
purposes of any suit, action or other Proceeding arising out of this Agreement
or any Transaction (the “Chosen Court”). Each party agrees to commence any such
action, suit or Proceeding in the Chosen Court. Notwithstanding the foregoing,
any party hereto may commence an action, suit or Proceeding with any
Governmental Entity anywhere in the world for the sole purpose of seeking
recognition and enforcement of a judgment of the Chosen Court. Each party
further agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any action, suit or Proceeding in Virginia with
respect to any matters to which it has submitted to jurisdiction in this
Section 6.12. Each party irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or Proceeding arising out of this
Agreement or the Transactions in the Chosen Court, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or Proceeding brought in any such court
has been brought in an inconvenient forum.

Section 6.13    GOVERNING LAW. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE TO THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS
AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR
RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT) (EACH, A “COVERED
CLAIM”), SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE COMMONWEALTH OF VIRGINIA
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
COMMONWEALTH, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.

 

12



--------------------------------------------------------------------------------

Section 6.14    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 6.14.

*        *        *

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Subscriber have duly executed this Agreement
as of the date first written above.

 

INTREXON CORPORATION By:  

/s/ Donald P. Lehr

  Name: Donald P. Lehr   Title:   Chief Legal Officer

 

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

TS BIOTECHNOLOGY HOLDINGS, LLC By:   JPK 2009, LLC, its sole Member   By:  
THIRD SECURITY, LLC, its Manager   By:  

/s/ Randal J. Kirk

    Randal J. Kirk     Manager

 

[Signature Page to Subscription Agreement]